Dismissed and Memorandum Opinion filed October 30, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00995-CV

                         JOHN TERMEER, Appellant
                                        V.
       RAMON MARTINEZ AND WENONA MARTINEZ, Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-00604

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed July 18, 2013. The clerk’s record
was filed November 20, 2013. No brief was filed.

      On September 9, 2014, this court issued an order stating that unless
appellant filed a brief on or before October 9, 2014, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.
                                     PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.




                                       2